Citation Nr: 1818811	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  15-14 249A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Sami, Associate Counsel



INTRODUCTION

The Veteran had active naval service from September 1960 to November 1963.  The Veteran died in December 2012, the appellant is the Veteran's surviving spouse.  

The case is before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office and Pension Center (RO) in St. Paul, Minnesota.  Jurisdiction over the case was subsequently transferred to the VA RO in Reno, Nevada.

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in January 2018 and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing has been associated with the claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2017).  


REMAND

The Board finds that additional development is warranted before the claim on appeal is decided.  

The appellant asserts that the Veteran's death resulted from asbestos exposure sustained during service.  The Veteran's death certificate shows that the Veteran died in December 2012 and the cause of death was listed as cardio respiratory arrest and chronic obstructive pulmonary disease (COPD).   

At the January 2018 Board hearing, the appellant asserted that the Veteran's diagnosed COPD, which led to his death, was the result of asbestos exposure through his service duties. 

The Veteran's service personnel records show that his service duties were as an aircraft engine mechanic.  Based upon the Veteran's duties and the period of his service, the early 1960s, his exposure to asbestos was probable.  The Board finds that there is sufficient evidence to presume that the Veteran was exposed to asbestos in service.

In light of the Veteran's in-service exposure to asbestos and the fact that a respiratory disability caused his death, the Board finds that a medical opinion should be obtained to determine whether a disability that should have been service-connected caused or contributed to the Veteran's death.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the Veteran's claims file to the VA Medical Center for a medical opinion regarding the nature and etiology of the Veteran's COPD.  The claims file must be made available to, and reviewed by the examiner.  

Based on a review of the record, the examiner should provide an opinion as to whether it at least as likely as not (50 percent or better probability) that a disability that caused or contributed to the Veteran's death, to specifically include COPD, was etiologically related to his active service and asbestos exposure sustained therein.  

In forming the opinion, the examiner should presume that the Veteran was exposed to asbestos while in active service.  

The examiner should specifically comment on the following medical evidence of record:

	a) A February 2011 chest x-ray stating pleural based 	soft tissue thickening in the left upper lobe.

	b) A June 2012 VA Pulmonary Note in which the 	treating physician notes "there could possibly be a 	correlation with" asbestos exposure and Veteran's 	pulmonary condition.

A complete rationale for all opinions expressed must be provided.

2.  Confirm that all medical opinions provided comport with this remand and undertake any other development determined to be warranted.  

3.  Then, readjudicate the claim on appeal.  If the decision is adverse to the appellant, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




